Citation Nr: 1738878	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  09-30 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a central nervous system disorder, including as due to exposure to herbicide agents and/or service-connected disabilities.

2.  Entitlement to a rating in excess of 20 percent for right shoulder degenerative joint disease, residuals of torn rotator cuff (major).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1967 to June 1970 and from January 1975 to August 1975, including service in the Republic of Vietnam.  His decorations include the Republic of Vietnam Campaign Medal with Device, Vietnamese Cross of Gallantry with Palm, and Bronze Star Medal.

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs).  In August 2007 and February 2009 rating decisions, the ROs in Columbia, South Carolina and in Montgomery, Alabama, respectively, continued to rate the Veteran's right shoulder degenerative joint disease and residuals of torn rotator cuff (major) as 20 percent disabling.  The Montgomery RO has jurisdiction over the appeal.

In a September 2010 rating decision, the Montgomery RO denied service connection for Parkinson's disease.  Subsequently, Parkinson's disease was added to the list of disabilities recognized as being related to herbicide agent exposure.  In an August 2011 rating decision, the RO in Muskogee, Oklahoma denied service connection for Parkinson's disease due to herbicide agent exposure for the purposes of entitlement to retroactive benefits, including as on a presumptive basis.  The Board has broadened that issue as reflected on the title page.

In February 2015, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing; a transcript of that hearing has been associated with the record.

These matters were previously before the Board in April 2015 and March 2017, when they were remanded for additional development.  The issues of entitlement to a rating in excess of 20 percent for the right shoulder and a TDIU are again REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's essential tremors did not have their clinical onset in service or within one year of separation, and are not otherwise related to active duty, to include as a result of presumed herbicide agent exposure therein, nor are they caused or aggravated by his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a central nervous system disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection - Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).
Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Certain chronic disabilities, including other organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  The option of establishing service connection through a demonstration of continuity of symptomatology is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases). 

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  Diseases presumptively associated with herbicide exposure include Parkinson's disease.  38 C.F.R. § 3.309(e).

Even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to, the result of, or chronically aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  For secondary service connection to be granted, generally there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

Analysis

The Veteran asserts that he started having tremors in 2011.  See Board Hearing Transcript (Tr.), p.3.  He also asserts that his tremors are related to his service-connected diabetes and exposure to Agent Orange in service.  See July 2010 VA Form 21-4138.

The Veteran has a current diagnosis of essential tremors, satisfying the first element of service connection on a direct and secondary basis.  See, e.g., June 2015 VA examination report.  

Regarding the second element of service connection on a direct basis, the Veteran's exposure to herbicide agents is conceded based upon his service in Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  Moreover, a November 1986 report of medical history shows that the Veteran reported having frequent or severe headache, dizziness or fainting spells, and frequent trouble sleeping.  However, both neurological clinical evaluation and upper extremities evaluation were normal at that time.  As to secondary service connection, the Veteran is service-connected for diabetes mellitus with erectile dysfunction, diabetic nephropathy with hypertension, peripheral neuropathy of the bilateral upper and lower extremities, a right shoulder disability, and cataracts, satisfying element two.

As to the final element on a direct and secondary basis, nexus, the key inquiry is whether the Veteran's essential tremors are etiologically related to his military service, or his service-connected disabilities.

Notably, an August 2010 VA treatment record shows that the Veteran had bilateral upper extremity tremor that began in March or April 2010.  Dr. Fail indicated in a May 2011 statement that the Veteran does not have a diagnosis of Parkinson's disease.  However, he noted that the Veteran had tremors and initial medical therapy failed and new therapy was added.  Dr. Fail did not provide an opinion on the etiology of the Veteran's tremors.  

The June 2015 VA examiner also determined that the Veteran did not have a diagnosis of Parkinson's disease, but instead has essential tremor of the bilateral upper extremities.  She opined that this condition was less likely than not incurred in or caused by service.  As rationale, she explained that essential tremor was diagnosed over 30 years since service.  Further, she noted that essential tremor is not a presumptive condition related to Agent Orange.  She also opined that it is less likely as not to be caused by or aggravated by service-connected diabetes mellitus with erectile dysfunction, diabetic nephropathy with hypertension, and peripheral neuropathy of the bilateral upper and lower extremities.  She merely indicated that there was no causal relationship between essential tremor and the service-connected disabilities, and essential tremor was not worsened beyond normal progression.  However, the examiner's opinion is inadequate, as she relied solely on the fact that there is no evidence of essential tremor in the Veteran's service treatment records.  Further, while essential tremor is not a disability subject to presumptive service connection under 38 C.F.R. § 3.309(e), that fact alone does not automatically mean that the Veteran's essential tremor is not related to his conceded exposure to herbicide agents in Vietnam.  See Combee, 34 F.2d at 1042.  Moreover, she did not provide a sufficient rationale for her opinion regarding secondary service connection.  Thus, the opinion is of no probative value.

Pursuant to the March 2017 Board remand, an addendum VA opinion was obtained in April 2017.  The examiner noted that the Veteran's current diagnosis remained essential tremors and not Parkinson's disease, which was less likely than not incurred in or caused by in-service injury, event or illness.  The examiner reasoned that current medical literature notes that the etiology or pathogenesis of essential tremors is mostly unexplained and not well-understood, but there is a strong genetic factor in familial cases.  Further, she noted that he reported having tremors in his hands beginning in 2012, many years after service and well past the presumptive period for chronic disease.  She also opined it is not likely that his condition is due to or related to herbicide agents or other exposures, because symptoms related to such exposures usually manifest at the time of the exposure rather than 30 years later.  Regarding the November 1986 report of medical history showing that the Veteran reported having frequent or severe headache, dizziness or fainting spells, and frequent trouble sleeping, the examiner indicated that these symptoms would not likely result in tremors.  She explained that the Veteran denied any cerebral pathology including strokes, seizures, or tumor than might result in tremors.  

The April 2017 VA examiner also opined that his essential tremors were not proximately due to or aggravated by any of his service-connected disabilities.  She explained that his tremors have followed the natural progression and that his essential tremors have remained stable without evidence of worsening or aggravation beyond its normal progression.  Further, she indicated that based on the current medical evidence and research, his service-connected conditions have no causal effects on his essential tremors and that the etiology of essential tremors remains mostly unexplained.  The examiner's opinion is highly probative, as it considers the Veteran's pertinent history and contains a detailed rationale.

There is no competent nexus evidence in support of the claim.  While the Veteran has asserted that there is a causal relationship between his service and his tremors, and in the alternative that it is related to service-connected diabetes mellitus, he is not competent to provide evidence pertaining to this complex medical issue.  

Additionally, there is no evidence that essential tremors manifested to a compensable degree within a year of service.  Instead, as noted above the first evidence of essential tremors is in 2010, some 35 years after his second period of active duty.  For similar reasons, a nexus through a continuity of symptomatology is not established.

Accordingly, as the preponderance of the evidence is against his claim on a direct and secondary basis, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Entitlement to service connection for a central nervous system disorder, including as due to exposure to herbicide agents and/or service-connected disabilities, is denied.


REMAND

The April 2007 VA examiner noted that the Veteran had flares of right shoulder symptomatology 2-3 times per week with severe pain that lasted 1 hour, with the Veteran reporting 100 percent limitation of motion during flares.  Further, the June 2008 VA examiner noted that the Veteran had flares every 1-2 months with severe pain that lasted for hours, with the Veteran reporting 80 percent limitation of motion during flares.  These examinations are inadequate for rating purposes, because the examiners did not estimate his functional loss due to flares based on all the evidence of record, including the Veteran's lay information, or explain why they could not do so.  See Sharp v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 1266 (Vet. App. Sep. 6, 2017).  In this regard, the more recent April 2017 VA examination report is not helpful, as the Veteran reported flares of the right shoulder symptomatology when sleeping on it but with no functional loss; accordingly, no estimate of additional functional loss during a flare-up was furnished.  Accordingly, an addendum with retrospective opinions is needed.  Any outstanding VA treatment records should also be secured on remand.  The TDIU claim is inextricably intertwined with the right shoulder claim remanded herein.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain all outstanding VA treatment records.

2.  Then obtain an addendum opinion regarding the severity of the right shoulder disability over the appeal period (since March 2007).  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

The examiner must provide an opinion as to right shoulder range of motion throughout the appeal period (since March 2007) in (1) active motion, (2) passive motion, (3) in weight-bearing, (4) in nonweight-bearing, and (5) with range of motion of the opposite undamaged joint.  

The examiner must also estimate right shoulder functional loss due to flare ups throughout the appeal period (since March 2007) in terms of additional loss of motion.  In addressing this question, please discuss: the April 2007 VA examiner's notation that the Veteran had flares 2-3 times per week with severe pain that lasted 1 hour, with the Veteran reporting 100 percent limitation of motion during flares; the June 2008 VA examiner's notation that the Veteran had flares every 1-2 months with severe pain that lasted hours, with the Veteran reporting 80 percent limitation of motion during flares; and the April 2017 VA examiner's notation of flares of right shoulder symptomatology when the Veteran was sleeping on it but with no functional loss.  If the examiner is unable to provide such an opinion without resorting to speculation, the examiner must provide a rationale for this conclusion, with specific consideration of the instructions in the VA Clinician's Guide to estimate, "per [the] veteran," what extent, if any, flare-ups affect functional impairment.  The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation.

3.  Then, after taking any development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, issue a Supplemental Statement of the Case and afford the Veteran the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


